Citation Nr: 1750356	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-09 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the bilateral hips. 

2.  Entitlement to service connection for DJD of the lumbar spine. 

3.  Entitlement to an increased rating for partial blindness in both eyes (previously rated as glaucoma), currently rated as: noncompensable from September 30, 1999, to June 28, 2003; 30 percent disabling from June 29, 2003, to February 26, 2011; and 40 percent disabling since February 27, 2011.

4.  Entitlement to a total disability rating based upon unemployability (TDIU), to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from March 1967 to March 1970.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Roanoke, Virginia.  The RO in Roanoke now has jurisdiction of this appeal, as the Veteran resides in Virginia.

The Veteran testified at a June 2010 Central Office hearing before the undersigned Veterans Law Judge regarding the DJD issues (then characterized as rheumatoid arthritis) and TDIU.  The Veteran's subsequent hearing request (for the other issues herein) was withdrawn.  See 38 C.F.R. § 20.704 (2017); February 2016 Board decision.

In August 2010, the Board reopened the DJD issues and remanded them, along with the TDIU issue, for further development (the other issues herein had not yet been perfected for appeal).

In February 2016, the Board remanded the issues herein for further development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to: (1) clarify the effective date of service connection for the glaucoma disability; (2) obtain an addendum medical nexus opinion regarding the DJD issues; and (3) subsequently readjudicate the inextricably intertwined issue of TDIU.  See February 2016 Board remand directives.  For the reasons discussed below, the Board finds that the AOJ did not substantially comply with all of these directives.  See Stegall, 11 Vet. App. at 271.

The appeals are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claims.  Although the AOJ attempted to achieve the Board's February 2016 remand directives, substantial compliance was not successful.  See Stegall, 11 Vet. App. at 271.  

The August 2016 and March 2017 medical opinions regarding DJD of the bilateral hips and lumbar spine (obtained per the February 2016 Board remand) are inadequate.  Specifically, these opinions only assessed whether the Veteran's: (1) DJD of the hips had a nexus to his service-connected disabilities, had a nexus to the DJD of the spine, or presented within one year of separation; and (2) DJD of the spine had a nexus to his service-connected disabilities, had a nexus to the DJD of the hips, or presented within one year of separation.  The examiner never discussed whether the DJD of the hips and spine could have been caused or aggravated by other in-service events/injuries, including the Veteran's contentions of: (1) forced running/marches during basic training; (2) carrying a rucksack in service; and (3) being cramped inside of track vehicles.  See June 2010 Hearing Testimony.  Further, the examiner concluded that the DJD of the hips and spine were caused by chronic wear and tear and/or genetic predisposition, but failed to comment on whether a genetic predisposition to DJD could been aggravated beyond natural progression by the environmental factors of service.  As such, further medical explanation is required.  
 
Additionally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  Unfortunately, the Veteran's last, pertinent VA ophthalmological examination was in November 2012, nearly five years ago.  Additionally, in October 2014, the Veteran, through his representative, contended worsening of his condition.  See October 2014 Statement of Accredited Representative in Appealed Case ("[t]hroughout the course of the claims process, the claimant feels his glaucoma began at a worse stage than the AOJ has acknowledged and continued to worsen beyond the currently assigned 40 percent evaluation").  As such, further development is required to assess the current nature and severity of the Veteran's glaucoma.

Finally, the issue of whether TDIU is warranted before and after September 1, 2010, to include on an extraschedular basis, is inextricably intertwined with the remanded issues.  See Harris, 1 Vet. App. at 180.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion to assess whether the Veteran's DJD of the bilateral hips is etiologically related to his service or his service-connected disabilities.  

The examiner must address the Veteran's contentions, including: (1) forced running/marches during basic training; (2) carrying a rucksack in service; and (3) being cramped inside of track vehicles.  See June 2010 Hearing Testimony.

The examiner must address the August 2016 and March 2017 examiner's conclusion that the DJD was caused by chronic wear and tear and/or genetic predisposition and comment on whether a genetic predisposition to DJD could been aggravated beyond natural progression by the environmental factors of service.  See August 2016 and March 2017 opinions.

An adequate opinion must consider the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.

See Remand body for discussion of prior deficiencies; February 2016 Board remand directives; Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 307.

2.  Obtain an addendum medical opinion to assess whether the Veteran's DJD of the lumbar spine is etiologically related to his service or his service-connected disabilities.  

The examiner must address the Veteran's contentions, including: (1) forced running/marches during basic training; (2) carrying a rucksack in service; and (3) being cramped inside of track vehicles.  See June 2010 Hearing Testimony.

The examiner must address the August 2016 and March 2017 examiner's conclusion that the DJD was caused by chronic wear and tear and/or genetic predisposition and `comment on whether a genetic predisposition to DJD could been aggravated beyond natural progression by the environmental factors of service.  See August 2016 and March 2017 opinions.

An adequate opinion must consider the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.

See Remand body for discussion of prior deficiencies; February 2016 Board remand directives; Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 307.

3.  Schedule the Veteran for an ophthalmological examination to assess the current nature and severity of his glaucoma, as the Veteran contended worsening of his condition since the last pertinent examination in November 2012.  See October 2014 Statement of Accredited Representative in Appealed Case.

4.  After completing the above, readjudicate the claims herein, including the issue of whether TDIU is warranted before and after September 1, 2010, to include on an extraschedular basis.  See Harris, 1 Vet. App. at 180.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


